HEDRICK, Judge.
Assuming arguendo that plaintiff, as beneficiary of the life insurance policy issued on the life of his wife, has alleged a claim for relief against these defendants for unfair business practices under N.C. Gen. Stat. Sec. 75-1.1, fraud, or negligence, we hold the trial court properly entered summary judgment for the defendants. When the defendants, in support of their motion for summary judgment, filed evidentiary matter establishing that they had no knowledge that plaintiffs wife worked less than twenty hours per week for Quality Pillow, the burden shifted to the plaintiff to file evidentiary matter tending to show that the defendants did have such knowledge, since plaintiffs entire claim is based on his contention that defendants owed him a duty of advising him that coverage of his wife under the circumstances was “questionable.” Plaintiffs burden, under the circumstances of this case, is not satisfied by his own affidavit, which fails to address the material issue of whether defendants had knowledge of facts rendering coverage of Mrs. Canady questionable. Allegations in the affidavits filed by plaintiff, bringing into question whether Mrs. Canady actually signed the insurance form submitted into evidence by defendants, do not raise a material issue of fact as to defendants’ duty to inform plaintiff that coverage on Mrs. Canady was “questionable.” Finally, we note that plaintiff, as President of Quality Pillow and husband of the deceased, was in a much better position than defendants to know whether his wife worked less than twenty hours a week so as to render her ineligible for coverage under the policy. We further note that, in the action brought by plaintiff in federal court, plaintiff repeatedly contended his wife was eligible under the policy because she worked for Quality Pillow more than twenty hours a week. Plaintiff will *160not now be heard to claim that defendants breached any duty by failing to inform him that her coverage was “questionable” because she worked fewer than twenty hours per week. In our opinion, the record establishes an insurmountable bar to any claim against these defendants for violation of N.C. Gen. Stat. Chap. 75, fraud, or negligence. Summary judgment for defendants is
Affirmed.
Judge Becton concurs.
Judge Phillips concurs in the result.